Pee Cueiam:
A motion to set aside a verdict because it is against the greater weight of the evidence must be made and heard at the term (or session) at which the case is tried, G.S. 1-207, unless the parties give their express or implied consent that it may be heard thereafter. Acceptance Corp. v. Jones, 203 N.C. 523, 166 S.E. 504; Bailey v. Mineral Co., 183 N.C. 525, 112 S.E. 29; Stilley v. Planing Mills, 161 N.C. 517, 77 S.E. 760; Clothing Co. v. Bagley, 147 N.C. 37, 60 S.E. 648; 2 McIntosh, North Carolina Practice and Procedure § 1595 (2d Ed. 1956). See also Edwards v. Motor Co., 235 N.C. 269, 69 S.E. 2d 550. On this record plaintiffs gave no consent to a continuance of defendant’s motion to set aside the verdict. Indeed, it affirmatively appears that the motion had already been heard and determined at the session at which the trial was held. Only the ministerial act of signing the judgments was delayed until December 5, 1966, at which time each plaintiff was entitled to judgment on the verdict. In setting aside the verdict after the civil session at which it was rendered, the judge exceeded his authority.
The order entered by Judge Fountain on December 8, 1966 is vacated and the cause remanded for entry of judgments on the verdict. At that time, defendant, if so advised, may give notice of appeal. G.S. 1-277.
Error and remanded.